Name: Commission Implementing Regulation (EU) 2018/995 of 12 July 2018 amending Implementing Regulation (EU) 2016/2080 as regards the periods for the submission of tenders
 Type: Implementing Regulation
 Subject Matter: trade policy;  marketing;  accounting;  distributive trades;  economic policy;  processed agricultural produce
 Date Published: nan

 16.7.2018 EN Official Journal of the European Union L 178/4 COMMISSION IMPLEMENTING REGULATION (EU) 2018/995 of 12 July 2018 amending Implementing Regulation (EU) 2016/2080 as regards the periods for the submission of tenders THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), Having regard to Commission Implementing Regulation (EU) 2016/1240 of 18 May 2016 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to public intervention and aid for private storage (2), and in particular Article 28 thereof, Whereas: (1) Commission Implementing Regulation (EU) 2016/2080 (3) has opened the sale of skimmed milk powder by a tendering procedure. It provided initially for two partial invitations to tender per month, except for August and December. (2) Commission Implementing Regulation (EU) 2017/472 (4) amended Implementing Regulation (EU) 2016/2080 by reducing the number of periods during which tenders may be submitted to one per month and eliminating the provision for such a period in the month of August. (3) Experience gained with the partial invitations to tender implemented in 2018 has shown an increasing interest for the tender under current market conditions. It is therefore appropriate to restore the original number of periods during which tenders may be submitted and to provide for such a period in the month of August. (4) Given that the period in the month of August ends on the fourth Tuesday, in order to avoid having two tenders in two consecutive weeks, it is appropriate having only one period in September. (5) Implementing Regulation (EU) 2016/2080 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Article 2(2) of Implementing Regulation (EU) 2016/2080 is replaced by the following: 2. The periods during which tenders may be submitted in response to the second and subsequent partial invitations shall begin on the first working day following the end of the preceding period. They shall end at 11.00 (Brussels time) on the first and third Tuesday of the month. However, in August it shall be 11.00 (Brussels time) on the fourth Tuesday, in September it shall be 11.00 (Brussels time) on the third Tuesday and in December it shall be 11.00 (Brussels time) on the second Tuesday. If Tuesday is a public holiday the time limit shall be 11.00 (Brussels time) on the previous working day. Article 2 This Regulation shall enter into force on 18 July 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 2018. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 206, 30.7.2016, p. 71. (3) Commission Implementing Regulation (EU) 2016/2080 of 25 November 2016 opening the sale of skimmed milk powder by a tendering procedure (OJ L 321, 29.11.2016, p. 45). (4) Commission Implementing Regulation (EU) 2017/472 of 15 March 2017 amending Implementing Regulation (EU) 2016/2080 as regards the periods for the submission of tenders (OJ L 73, 18.3.2017, p. 5).